TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00602-CV



                        Texas Department of Public Safety, Appellant

                                                 v.

                                Evan Grant Botsford, Appellee


             FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
           NO. 13-0100-C, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant the Texas Department of Public Safety (DPS) appeals from a county-court-

at-law judgment reversing the administrative suspension of appellee Evan Grant Botsford’s

driver’s license. An administrative law judge (ALJ) had previously upheld the suspension based

on Botsford’s refusal to submit to an alcohol concentration test after being stopped for violating a

San Marcos city ordinance. We will reverse the county court at law’s judgment and render judgment

affirming the ALJ’s order sustaining the administrative suspension.


                                           Background

               At about 1:00 a.m. on August 11, 2012, Texas State University Sergeant Jason

Moreno was assisting another police officer with a traffic stop in the parking lot of Palmer’s

Restaurant at the intersection of Hutchison and Moore streets in San Marcos, Texas. During

that stop, Sergeant Moreno observed Botsford “peel out” or “break [his vehicle’s] tires from the
pavement” from a traffic light at the intersection of Moore and Hutchison streets. Sergeant Moreno

believed that Botsford’s actions violated a San Marcos city ordinance that made it “unlawful for a

person to operate a motor vehicle in a public place in a manner that causes any of the wheels of

the vehicle to spin or slide across the ground without normal traction.” San Marcos, Tex., Code of

Ordinances § 82.006. Accordingly, Sergeant Moreno followed Botsford, catching up with him

near the “1500 Block of Ranch Road 12” and stopping him in the “100 block of Hughson Street.”

During the ensuing traffic stop, Sergeant Moreno became suspicious that Botsford was intoxicated

and performed field sobriety tests on Botsford. As a result of these tests, Sergeant Moreno

concluded that Botsford was intoxicated and arrested him. Botsford refused to submit to an alcohol

concentration test at the scene, which triggered an automatic suspension of his driver’s license for

180 days. See Tex. Transp. Code §§ 724.031–.35(a)(1).

               Botsford sought an administrative review of the suspension of his driving privileges

before an administrative law judge (ALJ) with the State Office of Administrative Hearings. At the

resulting contested case hearing, DPS had the burden to prove by a preponderance of the evidence

that—


        (1)    reasonable suspicion or probable cause existed to stop or arrest [Botsford];

        (2)    probable cause existed to believe that [Botsford] was . . . operating a motor
               vehicle in a public place while intoxicated . . . ;

        (3)    [Botsford] was placed under arrest by [Sergeant Moreno] and was requested
               to submit to the taking of a specimen; and

        (4)    [Botsford] refused to submit to the taking of a specimen on request of
               [Sergeant Moreno].



                                                 2
See Tex. Transp. Code § 724.042 (issues at hearing). Sergeant Moreno testified at the administrative

hearing, and his sworn reports regarding the incident were entered into evidence. After the hearing,

the ALJ issued an administrative decision incorporating the following findings of fact:


       1)      On August 11, 2012, reasonable suspicion to stop the Defendant existed, in
               that: The arresting officer observed the Defendant’s vehicle “peeling out” on
               the roadway in violation of city ordinance. Defendant was operating a Dodge
               Ram on Moore Street in the city of San Marcos, Hays County, Texas, at the
               time of the violation.

       2)      On the same date, probable cause existed to believe that Defendant was
               operating a motor vehicle in a public place while intoxicated, because in
               addition to the facts in No. 1, the Defendant had: red bloodshot eyes, slurred
               speech, and an odor of alcohol coming from Defendant’s breath.

       3)      The arresting office administered field sobriety tests on the Defendant and
               observed the following: six of six clues on the Horizontal Gaze Nystagmus
               test. Defendant refused to perform any other tests.

       4)      Defendant was arrested and was asked to submit a specimen of breath.

       5)      After being requested to submit a specimen of breath, Defendant refused.


Based on these findings, the ALJ concluded that DPS had satisfied its burden of proof under

the Transportation Code, see id., and sustained DPS’s 180-day administrative suspension. See id.

§ 724.043(a) (requiring ALJ to sustain suspension order upon affirmative findings of section 724.042

elements).

               Botsford appealed his suspension to the County Court at Law as allowed under the

Transportation Code. See id. §§ 724.047, 524.041(a)–(d). In his appeal to the County Court at Law,

Botsford argued that the ALJ erred in concluding that Sergeant Moreno had reasonable suspicion for

the traffic stop—i.e., the first of the four elements of DPS’s burden, see id. Specifically, Botsford


                                                 3
argued that the ALJ’s finding of reasonable suspicion was improper because (1) Sergeant Moreno’s

account of the incident, including his description of Botsford “peeling out,” provided no articulable

facts to support the conclusion that Botsford had violated a San Marcos city ordinance, and (2) DPS

failed to present any evidence that the alleged violation of a San Marcos ordinance occurred

within the San Marcos city limits. After a hearing, the County Court at Law vacated the ALJ’s order

without stating the basis for the ruling. On appeal, DPS challenges both grounds of objection that

Botsford presented to the County Court at Law.


                                             Analysis

               An ALJ’s decision to suspend a driver’s license is reviewed under section 2001.174

of the Texas Administrative Procedure Act. See Mireles v. Texas Dep’t of Public Safety, 9 S.W.3d
128, 131 (Tex. 1999) (per curiam). Section 2001.174 requires that a reviewing court reverse or

remand a case for further proceedings “if substantial rights of the appellant have been prejudiced

because the administrative findings, inferences, conclusions, or decisions” are


               (A)     in violation of a constitutional or statutory provision;

               (B)     in excess of the agency’s statutory authority;

               (C)     made through unlawful procedure;

               (D)     affected by other error of law;

               (E)     not reasonably supported by substantial evidence considering the
                       reliable and probative evidence in the record as a whole; or

               (F)     arbitrary or capricious or characterized by abuse of discretion or
                       clearly unwarranted exercise of discretion.



                                                  4
Tex. Gov’t Code § 2001.174(2). However, the reviewing court may not substitute its judgment for

that of the agency’s on the weight of the evidence on matters committed to agency discretion. Id.

With respect to subparagraph (E), “substantial evidence” does not mean a large or considerable

amount of evidence, but such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion of fact. Pierce v. Underwood, 487 U.S. 552, 564–65 (1988); Lauderdale

v. Texas Dep’t of Agric., 923 S.W.2d 834, 836 (Tex. App.—Austin 1996, no writ). The test is not

whether the agency made the correct conclusion in the reviewing court’s view, but whether some

reasonable basis exists in the record for the agency’s action. See Mireles, 9 S.W.3d at 131 (citing

City of El Paso v. Public Util. Comm’n, 883 S.W.2d 179, 185 (Tex. 1994)). A reviewing court

must uphold an agency’s finding even if the evidence actually preponderates against it, so long

as enough evidence suggests the agency’s determination was within the bounds of reasonableness.

See id. The question of whether there is substantial evidence to support an administrative decision

is a question of law that we review de novo. See Texas Dep’t of Pub. Safety v. Alford, 209 S.W.3d
101, 103 (Tex. 2006).


Did Sergeant Moreno have reasonable suspicion for the traffic stop?

               In its first issue on appeal, DPS argues that the evidence—i.e., Sergeant Moreno’s

testimony and sworn reports—establishes that Sergeant Moreno had a reasonable suspicion to

believe that Botsford violated the San Marcos city ordinance making it unlawful to operate a

motor vehicle in a manner that causes any of the wheels of the vehicle to spin without normal

traction. See Ford v. State, 158 S.W.3d 488, 492 (Tex. 2006) (noting that officer may initiate




                                                5
temporary detention, such as traffic stop, when he has reasonable suspicion to believe that individual

is violating law). We agree.

               Reasonable suspicion exists when, based on the totality of the circumstances,

the officer has specific articulable facts that, when combined with rational inferences from those

facts, would lead the officer to believe that an individual is, has been, or soon will be engaged in

criminal activity. Id. at 492. Officer Moreno stated in his incident report that he stopped Botsford

after “observ[ing Botsford’s vehicle] break its tires from the pavement, known as ‘peeling out,’”

because “break[ing] your tires from the pavement” is a “city ordinance violation.” Likewise,

Sergeant Moreno testified at the hearing that he initially noticed Botsford when he heard

“[h]im peeling out on his tires or wrecking his tires from the cement at the light, or accelerating

way too quickly.” As noted, the San Marcos Code of Ordinances makes it “unlawful for a person

to operate a motor vehicle in a public place in a manner that causes any of the wheels of the

vehicle to spin or slide across the ground without normal traction.” See San Marcos, Tex., Code of

Ordinance § 82.006(b). Despite Botsford’s arguments to the contrary, we hold that “peeling out”

is a phrase commonly used to describe when a vehicle accelerates so quickly that its tires lose

traction, spin, and make a squealing noise. It is such a common phrase and so readily understood,

in fact, that its use requires no explanation.1 Accordingly, Sergeant Moreno’s description of what


       1
          See, e.g., Rice v. State, 333 S.W.3d 140, 141 n.2 (Tex. Crim. App. 2011) (using “peeled
out” without definition or explanation); Wilson v. State, 863 S.W.2d 59, 64 (Tex. Crim. App. 1993)
(using phrase “peeling out” multiple times without definition or explanation); Thompson v. State,
No. 04–12–00557–CR, __S.W.3d__, 2014 WL 300955, at *3–6 (Tex. App.—San Antonio 2014,
no pet. h.) (same); Fernandez v. State, 306 S.W.3d 354, 358, 361–62, 364, 369 (Tex. App.—Fort
Worth 2010, no pet.) (same); Boget v. State, 40 S.W.3d 624, 625–26 (Tex. App.—San Antonio
2001), affirmed by 74 S.W.3d 23 (Tex. Crim. App. 2002); Collins v. State, 829 S.W.2d 894, 895
(Tex. App.—Dallas 1992, no pet.) (using “peeled out” without specific definition).

                                                  6
he saw or heard here—i.e., that Botsford peeled out from a red light and accelerated quickly down

the street—constitutes a violation of the San Marcos city ordinance 82.006. And when observed by

an officer, such an act supports the conclusion that a traffic stop was justified by a reasonable

suspicion. See State v. Elias, 339 S.W.3d 667, 675 (Tex. Crim. App. 2011). As such, Sergeant

Moreno’s reports and testimony provide a reasonable basis for the ALJ’s finding that Sergeant

Moreno had reasonable suspicion to stop Botsford for violating the ordinance in question. We

sustain DPS’s first issue.


Was there substantial evidence that the violation occurred within San Marcos city limits?

               In its second issue on appeal, DPS addresses Botsford’s challenge that DPS had failed

to present any evidence to the ALJ that the alleged violation of San Marcos’ city ordinance occurred

within San Marcos city limits. Specifically, DPS contends that there is substantial evidence in

the record to support the ALJ’s finding that Botsford’s violation of the ordinance occurred within

San Marcos city limits. We agree.

               As the fact finder in an administrative hearing, the ALJ is permitted to draw

reasonable inferences from the evidence. See Tex. Gov’t Code § 2001.174 (making inferences

reviewable); Texas Health Facilities Comm’n v. Charter Med.-Dallas, Inc., 665 S.W.2d 446, 453

(Tex. 1984) (same). In this case, although there is no specific reference to the City of San Marcos

in connection with Botsford’s violation, there is evidence to support a reasonable inference that the

violation occurred in San Marcos, Texas:


•      Sergeant Moreno, an officer of Texas State University’s police department, was assisting
       with a traffic stop in the parking lot of Palmer’s Restaurant at the intersection of Hutchison
       and Moore streets when he heard or observed Botsford peel out;

                                                 7
•      Botsford’s vehicle was departing from a traffic light on the northbound side of Moore Street
       where it intersects with Hutchison Street when he peeled out;

•      Sergeant Moreno believed that Botsford’s actions violated a San Marcos city ordinance;

•      Sergeant Moreno followed Botsford and caught up with him in the “1500 block of Ranch
       Road 12”; and

•      Sergeant Moreno stopped Botsford in the “100 block of Hughson Street.”


Based on this evidence, the ALJ could have reasonably inferred that Sergeant Moreno

witnessed Botsford peel out inside San Marcos city limits (and thus, Botsford’s actions would

constitute a violation of San Marcos ordinance). See Bender v. State, 739 S.W.2d 409, 412

(Tex. App.—Houston [14th Dist.] 1987, pet. ref’d) (holding that officer’s description of addresses

and intersections provided circumstantial evidence that arrest occurred in Houston, Texas).

               In the alternative, the ALJ could have taken judicial notice of the fact that the

incident took place in San Marcos. Texas Rule of Evidence 401 allows a court to take judicial

notice, whether requested or not, of a fact “generally known within the territorial jurisdiction of

the trial court” or a fact “capable of accurate and ready determination by resort to sources whose

accuracy cannot reasonably be questioned.” The ALJ, by resort to obtainable, accurate reference

sources, could readily confirm that there is a Palmer’s Restaurant located at the intersection of Moore

and Hutchison streets in San Marcos, Texas; and that the 1500 block of old Ranch Road 12 and

the 100 block of Hughson are located in San Marcos. See id. (noting that court could take judicial

notice that the addresses and intersections described by officer were located in Houston, Texas).

Accordingly, there is sufficient evidence in the record to provide a reasonable basis for the ALJ’s

determination that Botsford’s actions occurred in San Marcos, Texas, thus constituting a violation


                                                  8
of San Marcos city ordinance and supporting Sergeant Moreno’s reasonable suspicion or probable

cause to stop Botsford. We sustain DPS’s second issue on appeal.


                                          Conclusion

              Having sustained DPS’s two issues on appeal, we reverse the trial court’s judgment

and render judgment reinstating the ALJ’s suspension of Botsford’s license.




                                            __________________________________________
                                            Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Reversed and Rendered

Filed: March 7, 2014




                                               9